Bank of Michigan zul James M°Closkey J
Decr Term Sup. Court 1827—■
And now the Defendant here in court comes and moves the Hon. Court that the verdict of the jury be set aside and that a new trial be granted therein for reasons following to wit—
1 That the verdict of the jury was contrary to law and evidence—
2d That the Judge in the charge to the Jury stated facts, from his own personal knowledge, in relation to the issues in the case.
3d That D. Cooper was called as a witness to testify to certain errors in the Books of the Bank, in his own hand writing. Being asked by the Defts’ counsel “If he knew any thing in relation to the charges from his own knowledge or reccol-lection without the aid of the Books?”— he answered he did not— Objected to by the Defts’ counsel, as an incompetant witness to prove any thing in relation to the charges from the Books— Obj. overruled by the Court— and said Cooper and Whipple were allowed to testify from the Books—
4“ It was not proved on the trial that the Bank had sustained any loss through the errors of the Defendant as Cashier, or thro’ any default of his—
5th The Committee Chosen to report the defalcation were not a legal committee, in as much as they were not stockholders and had never given Bonds— To wit Lecuyer Whipple, Wadams and others—
6th A Deposition of was produced, which referred to certain drafts, papers and Books in Branch—Bank of the United States in New York as by said Deposition may appear—
Such parts of said deposition as related to papers drafts &c- were objected to on the part of the Defts- counsel, the papers drafts &c- not being annexed to said deposition. Obj. overruled by the court and same was read to the jury in evidence—■
7th The jury were for some time, after they had recd the charge of the Court, without a sworn officer to attend them.—
By C. Stevens Aty-